Per Curiam.
The true construction, in view of the extrinsic facts of the case, of the word “ duplicate,” written across the draft in suit, is that the draft was made as a substitute for, and to take the place of the original, and no new liability of the defendant was created thereby.
The judgment must therefore be reversed, and a new trial had.
Grover, J.,
read an opinion discussing the admissibility of the parol evidence offered by the defendant as to the agreement between the parties, at the time the duplicate draft was given, and came to the conclusion that it was improperly excluded. Woodruff and Mason, JJ., read opinions coming to the opposite conclusion upon that question, but it was not passed upon by the court.
' Woodruff and Mason, JJ., were for affirmance,
Judgment reversed and new trial ordered.